DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/16/2021 has been entered.  Claims 1-22 are pending in the application.  Claims 12-14, 17-20 and 22 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lettow (US2011/0088931).  Lettow discloses a coated article that may be utilized in various applications including in various electrical and electronic devices and components (Paragraphs 0098 and 0100-0101), wherein the coated article comprises a substrate and a multilayer coating provided thereon comprising at least two layers having different compositions with at least one layer comprising a composition including electrically conductive graphene sheets (e.g. “a .
With regards to the limitations as recited in lines 30-34 of instant claim 1, Lettow discloses that by selecting the constituents of the compositional layers, the properties of the multilayer coating can be tuned to provide particular layer properties such as adhesion and desired electrical and/or thermal conductivity (Paragraph 0019); and also discloses that the 
Lettow also discloses that the multilayer coatings may be electrically conductive with a conductivity ranging from at least about 10-8 S/m to about 105 S/m and in some embodiments, a surface resistivity of no greater than about 10,000 Ω/□, or no greater than 100 Ω/□, or no greater than about 0.0001 Ω/□ (Paragraph 0094); and that the coated articles can be used to make printed electronic devices wherein printed electronics can be prepared by applying the multilayer coating to a substrate in a pattern comprising an electrically conductive pathway designed to achieve the desired electronic device, and the printed electronic devices may take on a wide variety of forms and contain multiple layers of electronic components, e.g. circuits, and/or substrates with all or part of the printed layer(s) covered or coated with another material such as a cover coat, varnish, cover layer, dielectric coatings, and other electrically conductive materials, etc. (as in instant claims 9, 11, 15-16 and 21; Paragraphs 0094 and 0103-0105).  Lettow discloses that the coated articles may be in the form of complete devices, parts or sub elements of devices, electronic prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 5, Lettow discloses that the first compositional layer applied to the substrate, reading upon the claimed first layer surface of the first layer, may have no graphene sheets in order to provide enhanced adhesion of layers containing graphene sheets to 
With regards to instant claim 7, Lettow discloses that the polymer binder can be thermosets, thermoplastics, non-melt processable polymers, etc. with example of suitable polymers including silicones, polystyrenes and other “polyaromatic” polymers, as well as various other polymeric binders reading upon the list as recited in instant claim 7, thereby rendering the invention as broadly recited in instant claim 7 obvious over the teachings of Lettow (Paragraph 0058).
With regards to instant claims 8 and 10, Lettow discloses that there is no particular limitations with respect to the materials and form of the substrate, with suitable materials including plastics and metals as in instant claim 8; and may be in the form of a film, mesh, or three-dimensional object (Paragraphs 0024-0030); thereby rendering the invention as broadly recited in instant claims 8 and 10 obvious over the teachings of Lettow.
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 15-16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The objection to the specification and the rejections under 35 U.S.C. 112 and 35 U.S.C. 102 as recited in the prior office action have been withdrawn in light of Applicant’s amended specification, claim amendments and arguments filed 6/16/2021.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 1, 2021